Title: To Thomas Jefferson from Horatio Gates Spafford, 28 October 1824
From: Spafford, Horatio Gates
To: Jefferson, Thomas


Esteemed Friend—
Troy, N.Y.,
10 Mo. 28, 1824.
I am to much of a Virginian, & to friendly to the great design on which thou art bestowing thy talents, in the evening of a most illustrious & useful life, that I beg leave to present, for the Library of the Central College, the little Book sent herewith. Though perfectly aware of its dimmintive size, too small for a token of the Author’s regard, especially when offered to such a man as thee, & such an institution, yet, as I pride myself somewhat on having set a good example in these publications, this & my Gazetteer & Geography, before sent, I naturally feel a wish to have them found in the Library of that College. If my example is a good one, possibly it may soon be followed, in Virginia.Permit me to avow my feelings & hopes a little farther. In Virginia, I imbibed my first principles, & the elements of literary taste. I have lived to see great changes, in the moral condition of her slaves, & to feel a very tender sympathy with her slave-holders. It has long been my wish to write a Gazetteer & Geography of Virginia, from personal observation, thinking that, by so doing, I could render a most important service to the interests, &  the friends of humanity. But, I only confide these things to thee alone, & am, with great regard, thy friend,H. G. Spafford.